[DO NOT PUBLISH]




           IN THE UNITED STATES COURT OF APPEALS
                                                     FILED
                 FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                   ________________________   ELEVENTH CIRCUIT
                                                  APRIL1, 2008
                                               THOMAS K. KAHN
                         No. 07-10024
                                                    CLERK
                      Non-Argument Calendar
                    ________________________

                  D.C. Docket No. 06-00002-CV-5

WILLIAM HOPE DAVIS,


                                             Petitioner–Appellant,

                               versus

STATE BOARD OF PARDONS AND PAROLES,
MILTON E. NIX, JR., Chairman,
GARLAND R. HUNT, Vice-Chairman,
GARFIELD HAMMONDS, Member,
EUGENE P. WALKER, Member, et al.,


                                             Respondents–Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Southern District of Georgia
                  _________________________

                           (April 1, 2008)
Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

      William Hope Davis, a pro se Georgia state prisoner, appeals the denial of

his federal habeas petition as untimely. See 28 U.S.C. §§ 2241, 2244(d)(1)(D).

Davis argues that the district court erred when it determined that the “factual

predicate” which began the statute of limitations period was the Board of Pardons

and Paroles’ (“Board”) initial May 23, 1997 decision to deny Davis parole and not

its subsequent June 2, 2005 denial on reconsideration. Without reaching the issue

of which event triggered the limitations period with respect to Davis’s claim, we

affirm.

      We previously have held that § 2241 petitions brought by individuals in

custody pursuant to the judgment of a state court are subject to the exhaustion

requirements of § 2254—including exhaustion of state remedies. Dill v. Holt, 371

F.3d 1301,1302-03 (11th Cir. 2004) (citing Medberry v. Crosby, 351 F.3d 1049,

1059 (11th Cir.2003)); 28 U.S.C. § 2254(b)(1)(A). It is firmly established under

Georgia law that a parole decision can be challenged by filing a petition for writ of

mandamus. Brown v. Barrow, --- F.3d ----, 2008 WL 108706, at *2 (11th Cir.

2008) (citing Lewis v. Griffin, 376 S.E.2d 364 (1989); Justice v. State Bd. of

Pardons and Paroles, 218 S.E.2d 45 (1975)). Davis did not present his claim in a



                                          2
state court mandamus proceeding or in any other state judicial proceeding.

Therefore, even assuming arguendo that Davis could not have known the factual

predicate for his claim until the Board denied him parole for the second time in

June 2005, his petition was nonetheless properly denied because Davis failed to

exhaust remedies available to him in the Georgia state courts.

      The dismissal of Davis’s habeas petition by the district court is

      AFFIRMED.




                                          3